Citation Nr: 1129771	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-32 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for generalized anxiety disorder/dysthymic disorder with psychogenic tremor (hereinafter, "psychiatric disability") for the period prior to July 8, 2005.

2.  Entitlement to a rating in excess of 20 percent for disc herniation at L4-5, disc bulge at L5-S1, facet degenerative disease (hereinafter, "low back disability") for the period prior to August 31, 2006, and to a rating in excess of 40 percent thereafter, to include whether separate ratings are warranted for any objective neurologic abnormality of the lower extremities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to November 1995.  He died in April 2010, and, as noted below, his surviving spouse filed a timely request to be substituted as the Appellant in his place, and this request has been approved.  Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an Appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  Accordingly, the Veteran's surviving spouse will be identified as Appellant during the remainder of this case.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions promulgated in November 2003 and June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By the November 2003 rating decision, the RO assigned a 50 percent evaluation for the Veteran's service-connected psychiatric disability.  Thereafter, by the June 2004 rating decision the RO denied an evaluation in excess of 20 percent for the service-connected low back disability.

During the pendency of the appeal, a November 2006 rating decision increased the evaluation for the Veteran's psychiatric disability to 70 percent, effective July 8, 2005, and increased the evaluation for the low back disability to 40 percent, effective August 31, 2006.  The rating decision also granted a TDIU, effective July 8, 2005.

This case was previously before the Board in April 2008 and July 2010.  In April 2008, the Board found that the Veteran was entitled to a 70 percent rating for his psychiatric disability for the period prior to July 8, 2005, and for a 100 percent rating thereafter.  In addition, the Board denied increased rating(s) for the service-connected low back disability.

The Veteran appealed the Board's April 2008 rating decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2009 Order, the Court, pursuant to a Joint Motion, vacated the Board's decision to the extent that the Board denied a rating in excess of 70 percent prior to July 8, 2005 for psychiatric disability.  The decision was also vacated to the extent that the Board denied an increased evaluation for each of the two stages of the evaluation assigned for low back disability.  The Court remanded the case back to the Board for compliance with the instructions of the Joint Motion.

In a July 2010 decision, the Board found that the Veteran was entitled to "staged" ratings of 100 percent for his service-connected psychiatric disorder for the period from October 17, 2003, through November 19, 2003; and that he was not entitled to a rating in excess of 70 percent for his service-connected psychiatric disorder prior to October 17, 2003, or from November 20, 2003, through July 7, 2005.  The Board also remanded the low back claim for further development, to include a new VA medical examination.

Due to the death of the Veteran, the Board's July 2010 decision must be vacated in its entirety.  The Board will then proceed to address the merits of the underlying appellate claims with the Appellant as the substituted claimant in this case.

The claim of entitlement to a rating in excess of 20 percent for disc herniation at L4-5, disc bulge at L5-S1, facet degenerative disease (hereinafter, "low back disability") for the period prior to August 31, 2006, and to a rating in excess of 40 percent thereafter, to include whether separate ratings are warranted for any objective neurologic abnormality of the lower extremities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in April 2010, prior to the promulgation of the July 14, 2010, Board decision addressing his increased rating claims for his service-connected psychiatric and low back disabilities.

2.  All reasonable notification and development necessary for the equitable disposition of the current appellate claims for increased ratings have been completed.

3.  In June 2003, a Global Assessment of Functioning score of 65 was assigned.

4.  The record indicates that for the period from October 17, 2003, through November 19, 2003, the Veteran's service-connected psychiatric disability was manifested by recurrent hallucinations, and approximated the criteria of total occupational and social impairment.

5.  For the period prior to October 17, 2003, and from November 20, 2003, through July 7, 2005, the Veteran's service-connected psychiatric disability was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

CONCLUSIONS OF LAW

1.  The July 4, 2010, Board decision addressing the Veteran's claims of entitlement to increased ratings for his service-connected psychiatric and low back disabilities is vacated in its entirety.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  The criteria for a "staged" rating of 100 percent for the Veteran's service-connected psychiatric disability are met for the period from October 17, 2003, through November 19, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2009); Hart v. Mansfield, 21 Vet. App. 505 (2007).

3.  The criteria for an effective date prior to August 25, 2003, for increased evaluation to 70 percent and the criteria for an increased evaluation in excess of 70 percent prior to October 17, 2003, or from November 20, 2003, through July 7, 2005, for the Veteran's service-connected psychiatric disability, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400(o)(2), 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATUR 

By a decision promulgated July 14, 2010, the Board found that the Veteran was entitled to "staged" ratings of 100 percent for his service-connected psychiatric disorder for the period from October 17, 2003, through November 19, 2003; and that he was not entitled to a rating in excess of 70 percent for his service-connected psychiatric disorder prior to October 17, 2003, or from November 20, 2003, through July 7, 2005.  The Board also remanded the low back claim for further development, to include a new VA medical examination.

The Board may vacate an appellate decision at any time upon request of the Appellant or his or her representative, or on the Board's own motion, when an Appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).   

In this case, the Veteran died in April 2010, prior to the promulgation of the July 2010 decision.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236. 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the death of the Veteran in April 2010, in July 2010 the Board lacked jurisdiction to adjudicate his appellate claims.  Accordingly, the July 14, 2010, decision is hereby VACATED.

In reaching the determinations above, the Board intimates no opinion as to the merits of the claims on appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In this case, the record reflects that in November 2010, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claim for VA benefits which was pending at the time of his death.  As noted above, the Board will address the merits of the appellate claim with the Appellant as substituted party.

APPELLATE REVIEW OF CLAIM OF SUBSTITUTED APPELLANT

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Appellant is represented by the same attorney who represented the Veteran in this appeal.  As such, it would appear that she is aware of the same information and evidence as was available to the Veteran during the pendency of this case.  Moreover, it was previously determined in the April 2008 and July 2010 decisions that VA's duties under the VCAA had been satisfied.  Further, the Joint Motion which was the basis for the July 2009 Court Order, did not dispute this finding regarding the psychiatric disability claim, and did not identify any deficiency as to the duty to notify regarding either claim.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to assist and notify, such would have surfaced in the Joint Motion or the Court Order so that any deficiencies could be corrected.  The Board further observes again, as noted above, that the Veteran, prior to his death, was represented by counsel before the Court, and the same counsel currently represents the Appellant; if there were deficiencies, the counsel has not provided argument identifying such deficiency.

In any event, the Board observes that the Veteran was sent VCAA-compliant notification via letters dated in September 2003, April 2004, and July 2006.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the July 2006 letter also included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  As stated above, the Appellant is presumed to be aware of this same information.  Therefore, there is no further duty to notify.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the Appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the Appellant should have provided it).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, both the Veteran and the Appellant had the opportunity to present evidence and argument in support of these claims, and nothing indicates the existence of any relevant evidence that has not been obtained or requested.  Specifically, no outstanding records have been identified which show symptomatology of the Veteran's service-connected psychiatric disability which is not reflected by the evidence already of record.  Moreover, the Veteran was accorded VA medical examinations in October 2003 and April 2005 which evaluated the symptomatology of his service-connected psychiatric disability.  No further examination of the Veteran is possible due to his death.  

The Board observes that no inaccuracy or prejudice is demonstrated with respect to the examinations of the psychiatric disability.  

Additionally, the Board again notes that the Veteran, prior to his death, was represented by counsel before the Court, and the same counsel currently represents the Appellant.  Counsel has made several submissions on behalf of the Veteran and Appellant during the course of this appeal, and has not described any deficiency in the duty to notify or assist.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the Appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that Appellant has been prejudiced by a VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to sympathetic reading below).

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its notification and assistance duties to the Veteran to the extent necessary.

General Criteria - Increased Rating Claims

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court recently held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Psychiatric Disability

The Veteran's service-connected psychiatric disability is evaluated pursuant to Diagnostic Code 9400 which provides that a generalized anxiety disorder is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.
A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, regulations provide that when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

As noted in the April 2008 Board decision, by definition, the Global Assessment of Functioning (GAF) scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health- illness, and does not include impairment in functioning due to physical (or environmental) limitations. AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM-IV]; 38 C.F.R. § 4.125.

The April 2008 decision further noted that, according to the GAF Scale, a score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job) (emphasis in original).  A score between 21 and 30 represents that behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends) (emphasis in original).  DSM-IV at 32; 38 C.F.R. 
§ 4.125.

The Board observes that the Veteran, to include through his attorney, has not disputed this definition of the GAF score, nor the aforementioned description of what these scores represent.

Initially, the Board observes that the Joint Motion states, in essence, that the April 2008 Board decision contained inadequate reasons and bases for denying a rating in excess of 70 percent for the psychiatric disability for the period prior to July 8, 2005.  The Joint Motion directs that the Board consider whether the Veteran was entitled to staged ratings pursuant to Hart, supra, during the period prior to July 8, 2005.  In Hart, as noted above, the Court held that consideration must be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  If the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, assignment of staged ratings would be necessary.

The level of disability must be evaluated during the period beginning one year before the claim was filed.  In this case, a 30 percent evaluation, which had been assigned by a rating decision issued in May 2001, was in effect.  That 30 percent rating was based on a February 2001 VA examination in which a GAF score of 62 was assigned.  Here, the record indicates the Veteran's increased rating claim was received in August 2003.  Accordingly, the Board has considered whether the Veteran's psychiatric disability symptoms increased in severity in the year prior to August 2003 claim, or exceeded the severity of the 70 percent rating assigned from August 2003 at any time thereafter during the pendency of the appeal, prior to July 8, 2005, when a total (100 percent) compensation benefit was awarded.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

May 2002 VA outpatient clinical records reflect that the Veteran complained of back pain.  In December 2002, the Veteran reported continued marital discord.  He was living with his mother.  The examiner described the Veteran as pleasant, spontaneous, somewhat subdued.  A GAF score of 60 was assigned.  In February 2003, the Veteran called, requesting hospitalization to treat substance abuse.  A family member said the Veteran talked about committing violent acts against his wife.  However, the family member indicated that there was no immediate danger the Veteran would harm himself or others.  In June 2003, the Veteran was screened for alcohol use.  The Veteran declined treatment or hospitalization.

The examiner who evaluated the Veteran in June 2003 determined that the Veteran was "rather stable emotionally" while his divorce was pending.  He had reduced his alcohol intake to two 6-packs per week.  He continued to live with his mother.  The Veteran manifested normal speech, a mildly anxious affect, but he frequently smiled.  A GAF score of 65 was assigned.  The Board finds that the June 2003 evaluation, which was approximately two months prior to the Veteran's August 2003 claim for an increased rating, is significant and weighty evidence that the Veteran's psychiatric disability did not increase in severity in the year prior to the August 2003 claim.  See 38 C.F.R. § 3.400(o)(2) (the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim); see also VAOPGCPREC 12-98 (Sept. 23, 1998) (holding that 38 C.F.R. § 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim).

Rather, the evidence establishes that the Veteran submitted his August 2003 claim for an increased rating almost simultaneously with the increase in symptoms.  In particular, the clinical evidence establishes that the Veteran's GAF scores remained between 60 and 65 in the six-month period just prior to the claim for the increased rating.  The clinical observations made in the months preceding the August 2003 claim reflect that the Veteran's symptoms and assigned GAF scores were essentially unchanged from the February 2001 VA examination, at which a GAF score of 62 was assigned.  

VA examination conducted on October 9, 2003, approximately one week prior to the October 17, 2003, initial hospitalization, noted that the Veteran was in the process of getting a divorce.  He lived with his mother and had contact with his two children.  He had pushed his wife and was now paying a fine and serving probation.  The Veteran also reported decreased appetite, decreased energy, depression, and worry about his children, health, finances and having to interact with people.  The Veteran was dysphoric but tense.  He was tremulous and his hands shook and he appeared to have a bit of a nervous tic in his eyes.  Nevertheless, thought content and processes were within normal limits.  He admitted suicidal ideation but without current plan or intent.  He admitted to outbursts of anger but denied homicidal ideation.  He said he was largely able to maintain his personal hygiene and perform activities of daily living but it was not unusual for him to go days at a time lying in bed.  He was alert and oriented.

The examiner summarized that the Veteran reported excessive worry that he found difficult to control.  He had restlessness, fatigue, difficulty concentrating, irritability, tension and sleep disturbance.  He was significantly distressed by symptoms of anxiety and they impaired his social and occupational functioning.  He reported depressed mood, marginally diminished interest in pleasure and activities, and loss of appetite.  He had hypersomnia during the day and insomnia at night, fatigue and loss of energy, feelings of worthlessness, diminished ability to concentrate and suicidal ideation.  He spent virtually all of his time at home and had only one friend with whom he had any contact.  His wife was afraid of him.  At this time, the Veteran's symptoms fell in the severe range and he appeared to be significantly disabled by his symptoms of anxiety and depression.  The Axis I diagnosis was generalized anxiety disorder, major depressive disorder, recurrent, severe without psychotic features.  The Axis V GAF score was 45, current.  

In short, the symptomatology described on this VA examination, just a few days prior to the October 17, 2003, hospitalization, is consistent with the criteria for the current 70 percent rating for this period, and does not indicate that the Veteran met or nearly approximated the criteria for a 100 percent rating under Diagnostic Code 9400.  As noted above, a GAF score of 45 was assigned in early October 2003.  The GAF score assigned on VA examination in early October 2003 is consistent with the 70 percent evaluation in effect for this period, but does not reflect such severe impairment as was manifested on October 17, 2003, when the Veteran required hospitalization.  

In particular, on October 9, 2003, the examiner described the Veteran as "bright," "alert," and without significant impairment of judgment or insight.  Moreover, on that same date, the Veteran participated in an orthopedic examination, provided history to the orthopedic examiner, and followed directions during the examination.  The Veteran's ability to participate and cooperate with orthopedic examination, including providing history, establishes that the Veteran was able to communicate verbally, interact with others, and did not manifest total social impairment.

Unlike the subsequent hospitalization period later the same month, there was no indication of recurrent hallucinations or delusions at the time of the VA examinations in early October 2003.  Although there was evidence of impaired impulse control (such as unprovoked irritability with periods of violence), this is consistent with the criteria for a 70 percent rating.  The Veteran's denial of homicidal ideation, and that he had no current intent or plan to act on his suicidal ideation, is evidence against his presenting a persistent danger of hurting self or others.

Moreover, the findings that his thought content and processes were within normal limits, that he was largely able to maintain his personal hygiene and perform activities of daily living, and was alert and oriented times 4 reflect he did not have gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); nor disorientation to time or place.  There was also no indication of memory loss for names of close relatives, own occupation, or own name.

The assignment of a GAF of 45 does indicate serious impairment in social, occupational or school functioning, but this is consistent with the 70 percent rating; it does not indicate total occupational and social impairment.  Further, there is no indication of any such impairment in the other evidence of record for this period.

In this case, the Board must acknowledge that the record indicates that such a "staged" rating of 100 percent is warranted for the period from October 17, 2003, to November 19, 2003.  A VA discharge summary provides that the Veteran was hospitalized from October 17, 2003, to November 7, 2003, with complaints of increasing depression with suicidal ideas, feelings of sadness and worthlessness, and anger toward his mother, sister and wife.  At admission, he reported mild hallucinations telling him to hurt his family for about 2-3 months that sometimes disrupted his sleep.  The Axis I diagnosis was schizoaffective disorder.  The Axis V GAF score was estimated at 30 to 75.

Thereafter, a November VA discharge summary provides that the Veteran was readmitted from November 17, 2003, through November 19, 2003, when he presented himself complaining of nightmares about violent behavior such as hurting his wife or other people.  At entrance, he had vague hallucinations of voices and nightmares and vague worries about hurting people and what he might do.  He had psychotic symptoms.  The Axis I diagnosis remained schizoaffective disorder and the Axis V GAF score remained 30 to 75.

In short, the record reflects the Veteran reported recurrent hallucinations, and possibly presented a persistent danger of hurting himself or others during this period.  Moreover, the fact that he received a GAF score in the 30 to 75 range indicates that during this period, at least when the symptoms were most severe, the Veteran manifested total occupational and social impairment.

The Board acknowledges that a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.29, was denied for these 2003 period(s) of hospitalization as neither involved a period of more than 21 days as required by the regulation.  However, there is no requirement that a period of increased symptomatology last 21 days or more for the purpose of assigning a "staged" rating pursuant to Hart, supra.  Moreover, as noted above, the law mandates resolving reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a "staged" rating of 100 percent for his service-connected psychiatric disability for the period from October 17, 2003, to November 19, 2003.

The Board also finds that there was no other distinctive period during the time at issue where the Veteran met or nearly approximated the criteria for a rating in excess of 70 percent for his service-connected psychiatric disability.  In other words, for the periods prior to October 17, 2003, and from November 20, 2003, to July 8, 2005, the Veteran's service-connected psychiatric disability was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Regarding the period from November 19, 2003, to July 8, 2005, the record indicates that the Veteran's symptomatology which required hospitalization had improved to the extent discharge was warranted.  In pertinent part, the examiner who conducted the April 2005 VA examination concluded that the hallucinations did not persist after the Veteran's medications were changed in late 2003.

The Board acknowledges that an April 2005 VA outpatient progress note provides that the Veteran was on probation for family problems with his 17-year-old daughter, was in the process of divorcing his wife, did not have much social support, and reported being ganged up on by his family.  His sister had signed a complaint against him for a harassing phone call.  However, this record indicates the type of impaired impulse control and level of occupational and social impairment consistent with the criteria for a 70 percent rating.

The Board also notes that, at the April 2005 VA examination, the Veteran reported that he had begun having auditory hallucinations.  However, on the examination itself, the examiner found no evidence of delusions or hallucinations.  In short, the Veteran's contention is refuted by the competent medical findings made in light of his complaints.  The Board reiterates that the examiner also found that the hallucinations noted during the 2003 periods of hospitalization did not persist after the Veteran's medications were changed during the Veteran's hospitalizations in late 2003.  As such, the record does not support a finding of persistent delusions or hallucinations during this period.

The Veteran reported continuing problems being around other people at the April 2005 VA examination, and that he seldom left his home.  He also reported being on probation after he had been arrested for pulling his 17-year old daughter out of a car after she hit him.  He further reported he would wake up, take his medicine and go back to bed.  He lived with his mother.  His sister took care of his money because people had taken advantage of him financially.

On examination, the Veteran's thought content and processes were within normal limits.  As already noted, the examiner found there was no evidence of delusions or hallucinations.  The Veteran did have morbid preoccupation with death but denied suicidal ideation.  He admitted to difficulty controlling his temper but denied homicidal ideation.  He was able to maintain his personal hygiene and activities of daily living but due to the severity of his depression he often neglected those responsibilities.  He was alert and oriented times four.

The examiner summarized that the Veteran experienced feelings of being on edge, easily fatigued, and having difficulty concentrating.  He was irritable and had sleep disturbances.  He endorsed significant depression symptoms.  He reported that he was no longer hallucinating but continued to describe a depressed mood, diminished interest in activities, loss of appetite and subsequent weight loss, sleep disturbance, loss of energy, feelings of worthlessness, diminished ability to concentrate, recurrent thoughts of death, and psychomotor retardation.  The Veteran essentially isolated himself at home all the time and had absolutely no meaningful social relationships.  He continued to have significant problems coping with his anger.

The Axis I diagnosis was generalized anxiety disorder, major depressive disorder, recurrent, severe without psychotic features, chronic without inter-episode recovery.  The Axis I GAF score was 45 (current).

The aforementioned symptomatology is consistent with that of the prior examination of early October 2003, which the Board has already noted reflects the Veteran did not have gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); nor disorientation to time or place.  There continued to be no indication of memory loss for names of close relatives, own occupation, or own name.  Moreover, the Board has already determined that a GAF score of 45 reflects a level of occupational and social impairment that is consistent with the criteria for a 70 percent rating.

The Board acknowledges, and the Veteran has emphasized, that a January 1996 decision by the Social Security Administration (SSA) found the Veteran disabled as of January 1995, due to a primary diagnosis of affective/mood disorders and a secondary diagnosis of dysthymia.  However, this fact does not support an evaluation in excess of 70 percent for the periods prior to October 17, 2003, or from November 19, 2003, to July 8, 2005.  The criteria utilized by VA and the SSA in determining entitlement to disability benefits are not same and a determination by SSA is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In a May 2010 statement, the Veteran's attorney contended that the different criteria utilized by SSA and VA are not relevant in this case, noting that the principal difference is that VA requires a Veteran to be unemployable due to service-connected disabilities, while SSA does not.  The attorney contended that SSA found the Veteran was unemployable because of his service-connected psychiatric disability, and, thus, there should be no difference in the determinations of the two agencies.

The Board notes, however, that this does not change the fact that SSA's determination is not binding upon VA, or that the law requires VA to make an independent analysis and determination.  This is of particular significance because, even though the SSA records were obtained during the course of the present appeal, the present appeal concerns a determination made by SSA many years prior to the Veteran's submission of an increased rating claim to VA in August 2003.  As such, the record establishes that the SSA determination in 1996 was not based on or related to the actual symptoms of disability presented by the Veteran during the pendency of this appeal and relevant to the claim submitted by the Veteran in 2003.

The 1996 SSA determination did not address the evidence available to the Board regarding the symptomatology of the Veteran's service-connected psychiatric disability during the pendency of this appeal.  For example, the SSA clearly did not have the benefit of the October 2003 and April 2005 VA examinations as they were not in existence at the time the January 1996 determination was made.  The appeal before the Board does not include any determination issued by VA prior to August 2003.  The Board cannot, under the governing statutes and regulation, ignore the findings of the examinations conducted during this pendency of the appeal.  The Board must consider the evidence of record, which includes the SSA determination.  However, even considering SSA's 1996 determination, the evidence, as detailed above, does not support a finding that the Veteran satisfied the schedular criteria for a 100 percent rating for his service-connected psychiatric disability for the period relevant to this appeal, including during the year prior to the August 2003 claim, and from November 19, 2003, to July 8, 2005.  The SSA determination is not dispositive evidence as to the severity of the Veteran's psychiatric disability at any time during the pendency of this appeal.

The Board finds that there is no other relevant evidence regarding the severity of the Veteran's service-connected psychiatric disability during the period prior to July 8, 2005.  Therefore, the preponderance of the evidence is against his claim for a schedular rating in excess of 70 percent for the periods prior to October 17, 2003, and from November 19, 2003, to July 8, 2005.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, this aspect of the Veteran's appeal must be denied.

Other Considerations

In making the aforementioned determination, the Board reiterates that it considered whether staged ratings under Hart, supra, were appropriate.  However, as detailed above, the symptomatology of the Veteran's service-connected psychiatric disability did not indicate any distinctive period(s) other than October 17, 2003, to November 19, 2003, where this disability satisfied the criteria for a higher rating other than what is currently in effect.  

The Board also notes that, in exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular ratings, nor does it appear the Veteran or the Appellant raised the matter below.  Moreover, the Board finds nothing in the record to warrant consideration of such an extraschedular rating.  Although the Veteran underwent two periods of hospitalization from October 17, 2003, to November 19, 2003, this is compensated by the determination that a "staged" 100 percent rating is warranted for this period.  No other period(s) of hospitalization is shown prior to July 8, 2005, which indicates he did not have frequent periods of hospitalization for this disability.  No hospitalization for the service-connected low back disability is demonstrated during this period.  The Board has already determined that his level of occupational impairment due to the psychiatric disorder is adequately reflected by the assigned schedular ratings.  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating in excess of 70 percent should be assigned for the Veteran's psychiatric disability prior to July 5, 2005.  In other words, the symptomatology of the disability is adequately reflected by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Referral for extra-schedular consideration is not warranted.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran seeks an increased rating for service-connected disability.  Id.  An award of TDIU due to all of the Veteran's service-connected disabilities was established effective July 8, 2005.  As discussed above, nothing in the record warrants reflects referral for extra-schedular consideration for a total, 100 percent evaluation for psychiatric disability prior to that date.  

The record establishes that there was no factually ascertainable increase in the Veteran's disability due to his psychiatric disorder in the year prior to an August 2003 claim for an increased rating.  The Veteran's disability warranted a 70 percent evaluation, but no higher evaluation, from the date of receipt of an August 25, 2003 claim for increase, but no higher rating during that period.  From October 17, 2003 through November 19, 2003, the Veteran's psychiatric disability was totally disabling, warranting a staged, 100 percent evaluation.  From November 20, 2003 through July 7, 2005, a 70 percent evaluation, but no higher evaluation is warranted.  The preponderance of the evidence is consistent with these findings, although, as with any psychiatric disability, not all findings at a particular evaluation fall precisely within the criteria for a particular rating.  As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The assigned evaluations, but no higher evaluations, may be granted.  


ORDER

The July 4, 2010, Board decision addressing the Veteran's claims of entitlement to increased ratings for his service-connected psychiatric and low back disabilities is vacated in its entirety.

Entitlement to a "staged" rating of 100 percent for the Veteran's service-connected psychiatric disability for the period from October 17, 2003, through November 19, 2003, is granted, subject to the law and regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent in the year prior to August 25, 2003, or to a rating in excess of 70 percent for the Veteran's service-connected psychiatric disability for periods prior to October 17, 2003, and from November 20, 2003, through July 7, 2005, is denied.
REMAND

Criteria pertaining to ratings for intervertebral disc syndrome, under Diagnostic Code 5293 were amended effective from September 23, 2002.  The revised regulations provided that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurological manifestations of IVDS along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The question of separate ratings for any neurologic abnormalities under neurological codes must be addressed.  

In this regard, it appears from the 2010 VA examination that the Veteran was being followed by specialty neurology providers.  Those records must be obtained and considered.  In particular, medical opinion is required as to whether the Veteran manifested separately-compensable neurologic abnormality of either lower extremity prior to July 8, 2005, when a total (100 percent) disability evaluation was awarded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's original VA inpatient and outpatient clinical records from August 25, 2003, through the date of the Veteran's death.  

2.  Offer the Appellant an opportunity to identify each private provider or non-VA facility rendering treatment to the Veteran for a neurologic disorder after August 2003 through the date of the Veteran's death, including facilities at which diagnostic radiologic or neurologic examinations were conducted.

3.  AFTER the Veteran's original VA records are located, including the records of all neurologic treatment from September 2006 through the date of the Veteran's death, and any other records obtained during Remand are associated with the claims files, the record should be reviewed.  The claims folder, the original VA clinical records obtained on Remand, and a copy of this Remand should be made available to the reviewer(s).  The reviewer(s) must identify the documents reviewed in the report of review.  The reviewer must review the March 2010 VA examination of the spine, which resulted in assignment of a diagnosis of disc herniation, L4-5, disc bulge L5-S1, facet degenerative joint disease, lumbar spine.  

The reviewer(s) should then answer the following questions:
   
   (a).  Did the Veteran have any objective neurologic abnormality of either lower extremity?  If so, what diagnosis/es may be assigned?  Describe the severity of each diagnosis assigned for a disorder of either lower extremity.  Describe the diagnosis and symptoms separately for each lower extremity.  
   (b).  Explain your opinion.  If the Veteran manifested an orthopedic or neurologic disorder of either lower extremity, please state whether it is at least as likely as not (a 50 percent probability) that the service-connected lumbar disability (disc herniation, L4-5, disc bulge L5-S1, facet degenerative joint disease of the lumbar spine caused the pathology or symptomatology of the disorder of either lower extremity.  
   (c).  Then, for each diagnosed disorder or objective neurologic abnormality of either lower extremity, respond to the following questions, addressing each diagnosis and each lower extremity separately:
   (i).  Is it as likely as not (50 percent or greater probability) that the diagnosed lower extremity disorder was present prior to July 8, 2005?
   (ii).  For each lower extremity disorder for which a diagnosis separate from the diagnosis assigned for the service-connected lumbar disability may be assigned, describe the symptoms present prior to July 8, 2005.  
	For the symptoms present prior to July 8, 2005, please provide an opinion as to the likely date of onset of those symptoms.  

In answering each question, the examiner must comment on the lay statements of the Appellant as to onset of the symptoms attributed to the claimed disorder, and lay statements of record provided by the Veteran prior to his death.  

The reviewer(s) must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the reviewer should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claim on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and her representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


